Capital One Bank, N.A. v Faracco (2017 NY Slip Op 03062)





Capital One Bank, N.A. v Faracco


2017 NY Slip Op 03062


Decided on April 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Gische, Kahn, JJ.


3779 110188/09

[*1]Capital One Bank, N.A., Plaintiff-Respondent,
vJohn Faracco, Defendant-Appellant, Thomas Marron, et al., Defendants.


Law Offices of Charles H. Wallshein, Melville (Charles W. Marino of counsel), for appellant.
Parker Ibrahim & Berg LLC, New York (Anthony W. Vaughn Jr. of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered July 1, 2016, which denied the motion of defendant John Farracco to dismiss the complaint on the ground of lack of personal jurisdiction, unanimously affirmed, without costs.
The filing of a notice of appearance by counsel on defendant's behalf, after the time to answer had expired, and without making any objection to personal jurisdiction, waived defendant's challenge to such jurisdiction. Accordingly, the court properly denied defendant's motion, made four months after such appearance (see Matter of Nicola v Board of Assessors of Town of N. Elba, 46 AD3d 1161 [3d Dept 2007]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 20, 2017
CLERK